Cite as 2017 Ark. App. 18


                  ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                        No. CR-16-610

                                                   Opinion Delivered   January 18, 2017

DALVIN HALEY                                       APPEAL FROM THE FAULKNER
                               APPELLANT           COUNTY CIRCUIT COURT
                                                   [NO. 23CR-14-447]
V.
                                                   HONORABLE CHARLES E.
                                                   CLAWSON, JR., JUDGE
STATE OF ARKANSAS
                                 APPELLEE          AFFIRMED


                               LARRY D. VAUGHT, Judge

       Pursuant to Arkansas Rule of Criminal Procedure 24.3(b), Dalvin D. Haley entered a

conditional guilty plea in the Faulkner County Circuit Court to the charges of maintaining a

drug premises within 1000 feet of a drug-free zone, possession with intent to deliver ecstasy,

possession with intent to deliver Xanax, possession with intent to deliver marijuana, and

possession of drug paraphernalia. On appeal, Haley argues that the circuit court erred in

denying his motion to suppress evidence seized during the search of his apartment because

the affidavit in support of the search warrant failed to establish a basis for the confidential

informant’s knowledge and reliability and it failed to provide a substantial basis for a finding

of reasonable cause to believe that things subject to seizure would be found in his apartment.

We affirm.
                                  Cite as 2017 Ark. App. 18

       On April 15, 2014, Agent Lucas Emberton of the Twentieth Judicial Drug Crime Task

Force swore out an affidavit for a search warrant for the address of 300 South Donaghey, Fox

Run Apartment B-2. The affidavit provided:

                FACT #1: On April 8, 2014, Investigator Sergeant Loeschner, Investigator
       Todd Wesbecher, Investigator Kennedy and I met with confidential informant #168
       at a predetermined location in Conway, Arkansas. The informant and informant’s
       vehicle were searched for illegal contraband and none was found. The informant was
       given an amount of U.S. Currency which was photocopied and made a part of the case
       file to go to the address of 300 South Donaghey Apartment B-2 (Fox Run Apartments)
       in Conway, Arkansas and purchase marijuana from a black male known to the
       informant as “Dalvo.” The informant left the predetermined location and was kept
       under visual surveillance and did not stop at any other location until arriving at 300
       South Donaghey and the informant remained inside of the vehicle. A black male was
       witnessed walking out of 300 South Donaghey, Apartment B-2 and getting into the
       informant’s vehicle. The male stayed inside the vehicle for a short period of time and
       was witnessed walking back to Apartment B-2. The informant was kept under visual
       surveillance and did not stop at any other location until arriving back at the
       predetermined location. The informant handed to me an amount of green vegetable
       matter and stated it was purchased from “Dalvo” while in the parking lot of Fox Run
       Apartments and was represented to be marijuana. The informant and informant’s
       vehicle were searched and no illegal contraband was located. The green vegetable
       matter was transported to Conway PD and entered into evidence locker 022 for
       submission to the Arkansas State Crime Laboratory.

The affidavit further provided that a second controlled buy occurred on April 15, 2014,

involving facts identical to those that had occurred on April 8, 2014. Finally, the affidavit

provided a detailed description of Fox Run Apartment B-2 from which “Dalvo” exited and

reentered, along with detailed directions to the apartment.

       The warrant was issued by the circuit court on April 15, 2014, and a search of apartment

B-2 was conducted on April 17, 2014. As a result of the search, Haley was charged with five




                                              2
                                   Cite as 2017 Ark. App. 18

drug offenses and simultaneous possession of drugs and a firearm.1 The circuit court denied

Haley’s pretrial motion to suppress evidence found during the execution of a search warrant

of his apartment. Haley entered a conditional guilty plea, and this appeal followed.

       When reviewing a circuit court’s ruling on a motion to suppress, we make an

independent determination based on the totality of the circumstances; we view the evidence

in the light most favorable to the appellee and reverse only if the ruling is clearly erroneous or

against the preponderance of the evidence. Fouse v. State, 73 Ark. App. 134, 142, 43 S.W.3d
158, 164 (2001). We apply the totality-of-the-circumstances test in determining whether the

magistrate had a substantial basis for concluding that probable cause existed to issue the

warrant. Id., 43 S.W.3d at 164.

       Arkansas Rule of Criminal Procedure 13.1(b) governs the required contents of a search

warrant:

       The application for a search warrant shall describe with particularity the persons or
       places to be searched and the persons or things to be seized, and shall be supported by
       one (1) or more affidavits or recorded testimony under oath before a judicial officer
       particularly setting forth the facts and circumstances tending to show that such persons
       or things are in the places, or the things are in possession of the person, to be searched.
       If an affidavit or testimony is based in whole or in part on hearsay, the affiant or witness
       shall set forth particular facts bearing on the informant’s reliability and shall disclose,
       as far as practicable, the means by which the information was obtained. An affidavit or
       testimony is sufficient if it describes circumstances establishing reasonable cause to
       believe that things subject to seizure will be found in a particular place. Failure of the
       affidavit or testimony to establish the veracity and bases of knowledge of persons
       providing information to the affiant shall not require that the application be denied, if
       the affidavit or testimony viewed as a whole, provides a substantial basis for a finding
       of reasonable cause to believe that things subject to seizure will be found in a particular
       place.



       1The   simultaneous-possession charge was later nolle prossed by the State.
                                                3
                                    Cite as 2017 Ark. App. 18

Ark. R. Crim. P. 13.1(b) (2016). A search warrant is flawed if there is no indicia of the reliability

of the confidential informant. Fouse, 73 Ark. App. at 143, 43 S.W.3d at 164 (citing Henry v.

State, 29 Ark. App. 5, 775 S.W.2d 911 (1989)). There is no fixed formula for determining an

informant’s reliability. Heaslet v. State, 77 Ark. App. 333, 345, 74 S.W.3d 242, 249 (2002).

Factors to be considered in making such a determination include whether the informant’s

statements are (1) incriminating, (2) based on personal observations of recent criminal activity,

and (3) corroborated by other information. Id. at 345, 74 S.W.3d at 249. Facts showing that

the informant has provided reliable information to law enforcement in the past may be

considered in determining the informant’s reliability in the present case. Id. at 345, 74 S.W.3d

at 249 (citing Langford v. State, 332 Ark. 54, 962 S.W.2d 358 (1998); Moore v. State, 297 Ark. 296,

761 S.W.2d 894 (1988)). Failure to establish the veracity and bases of knowledge of the

informant, however, is not a fatal defect if the affidavit viewed as a whole “provides a

substantial basis for a finding of reasonable cause to believe that things subject to seizure will

be found in a particular place.” Id. at 345–46, 74 S.W.3d at 249 (citing Ark. R. Crim. P. 13.1(b)).

       Haley argues on appeal that the circuit court erred in denying his motion to suppress

because the affidavit included the hearsay testimony of the confidential informant that he

purchased marijuana from “Dalvo” on April 8 and 15, 2015, and the affidavit was devoid of

any facts establishing a basis of the informant’s knowledge and reliability. He further argues

that this defect is fatal because the affidavit fails to provide a substantial basis for a finding of

reasonable cause to believe that things subject to seizure will be found in particular places.

       We agree that Agent Emberton’s affidavit failed to provide facts relating to the

reliability of the confidential informant. There are no facts in the affidavit explaining the


                                                 4
                                   Cite as 2017 Ark. App. 18

informant’s relationship with Haley, the informant’s previous drug-buying experience with

Haley, or how he (the informant) acquired the information that Haley was selling marijuana.

Further, Agent Emberton did not provide specific details or general information about the

informant’s assistance in previous drug cases in order to establish his reliability. Langford, 332
Ark. at 61, 962 S.W.2d at 362 (where officer’s affidavit did not provide information about the

informants’ knowledge of the defendant’s criminal activity or specific details concerning the

informants’ assistance in previous drug cases, the officer’s affidavit demonstrated the reliability

of the informants by including general facts that they had provided information about other

drug violators, which had been verified though the officer’s personal knowledge and led to the

subsequent arrest and prosecution of violators).

       However, this defect is not fatal because review of the affidavit as a whole provided a

substantial basis for a finding of reasonable cause to believe that things subject to seizure

would be found in apartment B-2. In Ingle v. State, 2010 Ark. App. 410, at 9, 379 S.W.3d 32,

39, we held that an affidavit in support of a search warrant that may have failed to establish

the confidential informant’s reliability or basis of knowledge was not a fatal defect where the

affidavit recited facts of the affiant’s monitoring of the confidential informant’s controlled buy

of methamphetamine.

       In the instant case, Agent Emberton’s affidavit likewise stated that he monitored the

confidential informant’s controlled buys of marijuana from “Dalvo.” Agent Emberton’s

affidavit included facts that on two separate occasions—April 8 and 15, 2014—he, along with

two other law-enforcement officers, searched the informant and his vehicle for illegal

contraband and none was found. The informant was given currency to purchase marijuana


                                                5
                                     Cite as 2017 Ark. App. 18

from a black male known as “Dalvo” at apartment B-2. The informant, during both drug

purchases, was under constant surveillance. Thus, on both occasions, the officers, including

Agent Emberton, witnessed “Dalvo” exit apartment B-2, enter the informant’s vehicle for a

short period of time, and then leave the vehicle and return to apartment B-2. After both

controlled buys, the informant delivered to the officers “green vegetable matter” purchased

from “Dalvo,” who represented it was marijuana. These events, witnessed by Agent Emberton

and included in his affidavit, corroborated the information provided by the informant and

supported the reliability of the informant. Therefore, we hold that the circuit court did not

clearly err in finding that Agent Emberton’s affidavit, as a whole, provided a substantial basis

for a finding of reasonable cause to believe that things subject to seizure would be found in

apartment B-2. Accordingly, we affirm.

       Affirmed.

       GLADWIN and HARRISON, JJ., agree.


       Bill Luppen, for appellant.

       Leslie Rutledge, Att’y Gen., by: Evelyn D. Gomez, Ass’t Att’y Gen., for appellee.




                                                6